 1                                          THE HONORABLE RICHARD A. JONES
 2

 3

 4
                            UNITED STATES DISTRICT COURT
 5                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 6

 7    UNITED STATES OF AMERICA,                    No. 2:21-cr-00023-RAJ
 8
                              Plaintiff,           ORDER GRANTING MOTION TO
 9                                                 CONTINUE TRIAL DATE AND
      v.                                           PRETRIAL MOTION DEADLINE
10
      TAYLOR JAMES MATSON,
11
                              Defendant.
12

13
            THE COURT, having considered the unopposed motion of Defendant Taylor
14
     James Matson to continue the trial date and pretrial motions deadline, FINDS:
15
           a) Taking into account the exercise of due diligence, a failure to grant a
16             continuance in this case would deny counsel for the defendant the
17             reasonable time necessary for effective preparation due to counsel’s need
               for more time to review the evidence consider possible defenses, and
18
               gather evidence material to the defense, as set forth in 18 U.S.C. §
19
               3161(h)(7)(B)(iv); and
20
           b) The failure to grant such a continuance in this proceeding could result in a
21             miscarriage of justice, as set forth in 18 U.S.C. §3161(h)(7)(B)(i); and
22         c) The additional time requested is a reasonable period of delay to allow
               defense counsel adequate time to prepare for trial, to investigate the
23
               matter, to gather evidence material to the defense, and to consider
24
               possible defenses; and

     ORDER GRANTING MOTION TO CONTINUE                     LAW OFFICES OF JOHN HENRY BROWNE, P.S.
     TRIAL DATE AND PRETRIAL MOTIONS                                      506 SECOND AVENUE, SUITE 1400
                                                                             SEATTLE, WASHINGTON 98104
     DEADLINE - 1                                                                         (206) 388-0777
 1          d) The ends of justice will best be served by a continuance, and the ends of

 2                justice outweigh the best interests of the public and the Defendant in any
                  speedier trial, as set forth in 18 U.S.C. §3161(h)(7)(A); and
 3
            e) That the period of delay from the date of this order to the new trial date is
 4
                  excludable time pursuant to U.S.C. §§3161(h)(7)(A) and (h)(7)(B)(I) &
 5                (iv).
 6

 7          IT IS THEREFORE ORDERED that Defendant’s Unopposed Motion to
     Continue Trial Date and Pretrial Motions Deadline (Dkt. # 22) is GRANTED. The
 8
     trial date in this matter is continued to October 4, 2021. All pretrial motions,
 9
     including motions in limine, shall be filed no later than August 20, 2021.
10          IT IS FURTHER ORDERED that the period of time from the date of this
11   order, up to and including the new trial date of October 4, 2021, shall be excludable

12   time pursuant to the Speedy Trial Act, U.S.C. §3161(h)(1)(D), (h)(7)(A) and
     (h)(7)(B).
13

14
            DATED this 6th day of May 2021.
15

16                                                       A
17                                                       The Honorable Richard A. Jones
                                                         United States District Judge
18

19

20

21

22

23

24


     ORDER GRANTING MOTION TO CONTINUE                        LAW OFFICES OF JOHN HENRY BROWNE, P.S.
     TRIAL DATE AND PRETRIAL MOTIONS                                         506 SECOND AVENUE, SUITE 1400
                                                                                SEATTLE, WASHINGTON 98104
     DEADLINE - 2                                                                            (206) 388-0777
